Filed 3/20/14 P. v. Finley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C074226

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM037377)

         v.

MATHEW ROYCE FINLEY,

                   Defendant and Appellant.




         On September 20, 2012, at about 10:23 p.m., deputies conducted a traffic stop on a
Chevrolet truck driven by defendant Mathew Royce Finley. The truck was searched and
a deputy found a handgun, a black metal ammunition can with three boxes of rifle
ammunition, a small amount of marijuana, a butterfly knife, and three T-shirts with the
Vagos Motorcycle Club insignia on them. Defendant was on parole at the time.
         Defendant pleaded no contest to possession of ammunition by a felon (Pen. Code,
§ 30305, subd. (a)(1)) and admitted a strike and a prior prison term (Pen. Code,
§§ 1170.12, subds. (a)-(d), 667.5, subd. (b)). The trial court denied defendant’s motion to



                                                             1
dismiss the strike and sentenced him to seven years in state prison, imposed various fines
and fees, and awarded 560 days of presentence credits (280 actual and 280 conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                             RAYE               , P. J.



We concur:



         HULL                , J.



         MAURO               , J.




                                              2